Citation Nr: 0021711	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-06 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from September 1949 to June 
1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO rating decision that denied service 
connection for a back disorder.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his current back condition, first found in the 
1990's, to an incident of service or to a service-connected 
disability.


CONCLUSION OF LAW

The claim for service connection for a back disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for a back disorder; that is, evidence 
which shows that the claim is plausible, meritorious on its 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
he has not presented such a claim, the appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist him further in the development of the claim.  Murphy 
at 81.  "The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" has 
also stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

A review of the record shows that service connection is 
currently in effect for inactive pulmonary tuberculosis.  
This condition is rated zero percent disabling.

Service medical record show that the veteran was seen in 
November 1951 for complaints of back pain for about 2 months.  
No abnormalities of the back were found except for the 
subjective complaints of the veteran.  X-rays of lumbosacral 
spine were requested, but the service medical records do not 
indicate whether X-rays of the low back were taken.  These 
records reveal no complaints of back pain after November 1951 
and a back disorder was not found at the time of the 
veteran's medical examination for separation from service in 
June 1952.

The post-service medical records do not show the presence of 
a chronic back disorder until the 1990's.  A myelogram of the 
lumbar spine in July 1994 revealed findings consistent with 
congenital as well as acquired spinal stenosis of the lumbar 
region at L2-3, 3-4, and 4-5.  Associated bulges were felt to 
be present at L3-4 and L4-5.  The post-service medical 
records do not link the veteran's current low back disorder 
to an incident of service, including his complaints of back 
pain, or to a service-connected disability.  A claim is not 
well grounded where there is no medical evidence linking the 
claimed disability to an incident of service or to a service-
connected disability.  Caluza, 7 Vet. App. 498.

Statements from the veteran are to the effect that he injured 
his back in service and that his current low back condition 
had its onset at that time, but the service and post-service 
medical records do not demonstrate the presence of a chronic 
back disability until the 1990's.  38 C.F.R. § 3.303(c).  His 
lay statements are insufficient to support a claim for 
service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the evidence does not demonstrate the presence 
of a chronic back disability until the 1990's and there is no 
competent (medical) evidence linking the veteran's current 
back condition to an incident of service or to a service-
connected disability.  Hence, the claim for service 
connection for a back condition is not plausible and it is 
denied as not well grounded.

The veteran is advised that he may reopen the claim for 
service connection at any time by notifying the RO of such an 
intention and submitting supporting evidence.  An example of 
supporting evidence is a medical opinion linking his current 
back disorder to an incident of service.  Robinette v. Brown, 
8 Vet. App. 69 (1995).


ORDER

The claim for service connection for a back disorder is 
denied as not well grounded.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

